Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 5 character 2010a; Fig. 10 character 3320; Fig. 12 characters 3110a, 3200a,3300a, 3400a; Fig. 19 characters 4120, 4300, 4320, 4400; Fig. 21 characters 4111a, 2010a, 4110a, 4110b, 4111b, 4200a, 4300a, 4400a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ". 

Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:  use of the word 'virtual' instead of 'visual'.  Appropriate correction is required. 
For the purposes of examination, it will be assumed that ‘visual’ was intended.  

Claim Rejections - 35 USC § 112
Claims 1-7, 9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "[visual] confirmation priority" in the second to last line.  
9 recites the limitation "[visual] confirmation priority" in the second to last line.  Claim 18 recites the limitation "[visual] confirmation priority" in the fourth to last line.  
There is insufficient antecedent basis for this limitation in the claim. 
It is unclear whether “[visual] confirmation priority” means that: 
there is something wrong with the system and the system specifically needs visual attention and that it is a priority.
there is something wrong with the system and that this determination has been made visually.  
that coping methods that have a visual component take priority over coping methods which do not.  
For the purposes of examination “[visual] confirmation priority” is taken to mean that coping methods that have a visual component take priority over coping methods which do not.  Furthermore, that the presence of a visual confirmation is noted for each coping method that has one.  
Claims 2-7, 11-17, and 19-20, though not specifically addressed, are also rejected for the reasons above due to dependence on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-7, 9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studor et al. (US 20130087050 A1).  

	Regarding claim 1, Studor teaches an equipment monitoring apparatus comprising: A at least one memory storing instructions (Fig.1 “Database”); and one or more processors (Fig.1 “Process Modules” 20) configured to execute the instructions to:  detect at least one of an abnormality and an abnormality indication of equipment (Fig. 2, Feedback which isn’t from a user is about how the equipment is functioning, para [0088]- “wherein an extraction or expression process is evaluated and it is determined that an adjustment to the process is necessary”, process evaluation implies detecting for an abnormality); extract  a coping method for the detected at least one of the abnormality and the detected abnormality indication from a database (Fig. 1 “Database”, para [0112]- to allow such maintenance, ECU 18 directs that a particular process module 20 should be cleaned); determine whether the extracted coping method includes a visual confirmation (para [0039]- ECU 18 configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine… information relating operational and/or environmental parameters, raw material volumes on hand, 
Regarding claim 2, Studor teaches the equipment monitoring apparatus
Regarding claim 3, Studor teaches the equipment monitoring apparatus according to claim 2, wherein the one or more processors are further configured to execute the instructions to: collect second equipment monitoring data of the equipment (para [0093] - ultrasound transducers collect second data), the second equipment monitoring data being different from the first equipment monitoring data (ultrasound data is different from voltage data).
Regarding claim 4, Studor teaches the equipment monitoring apparatus
Regarding claim 5, Studor teaches the equipment monitoring apparatus according to claim 3, wherein, in a case where the coping method is common to the at least one of the abnormality and the abnormality5PRELIMINARY AMENDMENTAttorney Docket No.: Q259481Appln. No.: Entry into National Stage of PCT/JP2019/021508 indication detected in a different equipment monitoring data, a high priority is set to the coping method (para [0112] - ECU 18 is configured to determine whether there is an upcoming requirement, to determine a requirement is to evaluate a priority).
Regarding claim 6, Studor teaches the equipment monitoring apparatus
Regarding claim 7, Studor teaches the equipment monitoring apparatus according to claim 2, wherein the first equipment monitoring data (para [0092] - “to measure or monitor … voltage”, monitoring the voltage waveform is equivalent (for these purposes) to monitoring the current waveform) is a current waveform.
Regarding claim 9, Studor teaches an equipment monitoring method comprising: by a computer (Fig. 2 – “ECU”, ECU is a computer which controls and monitors a system), detecting at least one of an abnormality and an abnormality indication (para [0039] - “operational or environmental conditions exist, and to then provide one or more alerts”, i.e. if operational conditions are not as they should be (abnormality) then there is an indication (alert)) of equipment; extracting a coping method for the at least one of the detected abnormality and the detected abnormality indication from a database (Fig 1 – “Database”, para [0086] - processes are adapted or controlled to take into account or compensate for various parameters (e.g., environmental and/or operational parameters)); determining whether the extracted coping method includes a visual confirmation (para [0039]- “information relating operational and/or environmental parameters, … age … of raw materials” , a visual sensors are used to detect discoloration and thus aging of materials); and making a notification of the coping method including a virtual [visual] confirmation priority (para [0148] - ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device thereof or accessible thereby, and then causing the alert to be output at the appropriate time, since the ECU chooses when to show the visual alert it is setting a priority on that confirmation), in a case where the extracted coping method includes the visual confirmation (para [0039]- “information relating operational and/or environmental parameters, … age … of raw materials” , visual sensors are used to detect discoloration and thus aging of materials).
Regarding claim 11, Studor teaches the equipment monitoring apparatus according to claim 1, wherein the one or more processors (Fig.1 “Process Modules”)  are further configured to execute the instructions to: determine to set a high priority to the coping method in a case where there is a plurality of the extracted coping methods and the coping method includes the visual confirmation (para [0039] - central host 14 monitors or observes the status of any or all components of kiosk 12, and/or to exert control over one or more components of kiosk 12, para [0148]: one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device); and make the notification of the coping method based on the high priority (para [0112] - ECU 18 is configured to determine whether there is an upcoming requirement, to determine a requirement is to evaluate a priority).
Regarding claim 12, Studor teaches the equipment monitoring apparatus according to claim 2, wherein the one or more processors are further configured to execute the instructions to detect the at least one of the abnormality and the abnormality indication (para [0039] - ECU 18 is configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters) of the equipment by analyzing the first equipment monitoring data (para [0092] - “to measure or monitor … voltage”, monitoring the voltage waveform is equivalent (for these purposes) to monitoring the current waveform).
Regarding claim 13, Studor teaches the equipment monitoring apparatus according to claim 3, wherein the one or more processors are further configured to execute the instructions to detect the at least one of the abnormality and the abnormality indication (para [0039] - ECU 18 is configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters)  of the equipment by analyzing the second equipment monitoring data (para [0093] - the grinder includes one or more sensors (e.g., ultrasound transducers)).
Regarding claim 14, Studor teaches the equipment monitoring apparatus according to claim 4, wherein the one or more processors are further configured to execute the instructions to detect the at least one of the abnormality and the abnormality indication (para [0039] - ECU 18 is configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters)  of the equipment by analyzing the third equipment monitoring data (para [0052] - kiosk 12 includes a sensor that is configured to measure the carbon dioxide content of coffee beans in the kiosk).
Regarding claim 15, Studor teaches the equipment monitoring apparatus according to claim 4, wherein the second equipment monitoring data indicates an acoustic signal (para [0093] - the grinder includes one or more sensors (e.g., ultrasound transducers)); and the third equipment monitoring data indicates an odor signal(para [0052] - kiosk 12 includes a sensor that is configured to measure the carbon dioxide content of coffee beans in the kiosk, A carbon dioxide sensor (as it is a chemical sensor) is essentially an odor detector). 
Regarding claim 16, Studor teaches the equipment monitoring apparatus according to claim 4, wherein7PRELIMINARY AMENDMENTAttorney Docket No.: Q259481 Appln. No.: Entry into National Stage of PCT/JP2019/021508the equipment is a coffee machine (Fig. 5- “Espresso Unit”) installed in a store (para [0003] - “retail locations”).
Regarding claim 17, Studor teaches the equipment monitoring apparatus according to claim 4, wherein the abnormality indication indicates a state in which the equipment is currently in a normal state (para [0127] - “indicators that one or more queue positions or times are available for purchase”, indicates that the system is operating normally and is ready for input) and a possibility of occurrence of an abnormal state in the future (para [0039] - “operational or environmental conditions exist, and to then provide one or more alerts”, i.e. if operational conditions are not as they should be (abnormality) then there is an indication (alert)).
Regarding claim 18, Studor teaches a monitoring system comprising: at least one coffee machine (Fig. 2); a monitoring apparatus (para [0039] - ECU 18 provides a gateway through which central host 14 monitors or observes the status of any or all components of kiosk 12, and/or to exert control over one or more components of kiosk 12, Fig. 2 “ECU”); and a display device (para [0031] - A user interface includes any number of devices suitable to display or provide information to a user (e.g., customer, potential customer, administrator, service technician, etc.) and/or to receive information from a user. Accordingly, user interface(s) 16 does comprise one or more of: a liquid crystal display (LCD); a touch screen LCD (e.g., a 15-inch touch screen LCD); a cathode ray tube (CRT); a plasma display); wherein the at least one coffee machine includes: at least one first memory storing first instructions (Fig. 1 “Database”, para [0039] - data/information is periodically (or on demand) uploaded by the ECU 18 to a local memory device of kiosk 12 that is part of or accessible by ECU 18, and/or to central host 14. The central host 14 then presents the data/information from the kiosk (as well as data/information from other kiosks, in certain embodiments) to users of system 10 (e.g., customers, administrators, etc.), and/or store it a database thereof); and one or more first processors configured to execute the first instructions (para [0036] - processing unit of ECU 18 includes any type of suitable electronic processor (e.g., a programmable microprocessor or microcontroller, an application specific integrated circuit (ASIC), etc.) that is configured to execute appropriate programming instructions for software, firmware, programs, algorithms, scripts, etc., to perform various functions, such as, and without limitation, those described herein) to: acquire first monitoring data corresponding to the at least one coffee machine ((para [0092] - to measure or monitor … voltage); and transmit the first monitoring data (para [0039] - ECU 18 is also configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine, the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., para [0064] – communication-supporting infrastructure, such as, one or more known components/devices, such as, routers, modems, antennas, electrical ports, transceivers, etc.) to the monitoring apparatus; wherein the monitoring apparatus includes: at least one second memory storing second instructions (Fig. 1 “Database”, para [0039] - data/information is periodically (or on demand) uploaded by the ECU 18 to a local memory device of kiosk 12 that is part of or accessible by ECU 18, and/or to central host 14, second memory stores data from second sensors but isn’t necessarily a separate device); and one or more second processors (second processors process the data from the second sensors but isn’t necessarily a separate device) configured to execute the second instructions (para [0036] - processing unit of ECU 18 includes any type of suitable electronic processor (e.g., a programmable microprocessor or microcontroller, an application specific integrated circuit (ASIC), etc.) that is configured to execute appropriate programming instructions for software, firmware, programs, algorithms, scripts, etc., to perform various functions, such as, and without limitation, those described herein) to: detect an abnormality indication of the at least one coffee machine by analyzing the first monitoring data (para [0039] - ECU 18 is also configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., i.e. if operational conditions are not as they should be (abnormality) then there is an indication (alert)); extract a coping method for the detected abnormality indication from a database (para [0086] - processes are adapted or controlled to take into account or compensate for various parameters (e.g., environmental and/or operational parameters) or other conditions or characteristics relating to those processes, and/or the particular beverage or component thereof being produced. The ability to adaptively adjust or control such processes provides some assurance that those processes are being optimally and efficiently performed, and that the quality of the end product is likewise optimized.); determine whether the extracted coping method includes a visual confirmation (para [0039] - ECU 18 is also configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., para [0148]: one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device); and 8PRELIMINARY AMENDMENTAttorney Docket No.: Q259481 Appln. No.: Entry into National Stage of PCT/JP2019/021508 output, to the display device, a notification of the coping method including a virtual [visual] confirmation priority, in a case where the extracted coping method includes the visual confirmation (para [0148]: one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device), and wherein the display device includes: at least one third memory storing third instructions (para [0039] - ECU 18 is also further configured to receive instructions from central host 14 to perform or cause to be performed certain functionality, and to then carry out those instructions.); and one or more third processors (third processors process the data from the third sensors but aren’t necessarily a separate device) configured to execute the third instructions to display the notification received from the monitoring apparatus (Fig. 1 “read” and  “print and “scan”, para [0036] - The processing unit of ECU 18 includes any type of suitable electronic processor (e.g., a programmable microprocessor or microcontroller, an application specific integrated circuit (ASIC), etc.) that is configured to execute appropriate programming instructions for software, firmware, programs, algorithms, scripts, etc., to perform various functions, such as, and without limitation, those described herein).
Regarding claim 19, Studor teaches the monitoring system according to claim 18, wherein the display device is configured to display content of abnormalities and an alarm prompting action (para [0147] - A visual alert comprises, and without limitation, various displays of lights or other types of visual displays, if operational conditions are not as they should be (abnormality) then there is an indication (alert), alerts or alarms are prompts to action).
Regarding claim 20, Studor teaches the monitoring system according to claim 18, wherein the display device is configured to display information regarding maintenance of the coffee machine (para [0051] - a touch screen 54… provide a … maintenance interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (US 20130087050 A1) in view of Monk (US 20150286515 A1). 
Regarding claim 21, Studor teaches the monitoring system according to claim 18, Studor also teaches making a call to the call center (para [0093] – “corrective measures (e.g., shutting down the grinder, scheduling a service call, etc.)”). 
Studor does not teach wherein the display device is configured to display an icon, for referring to a manual, and an icon for making a call to the call center.
Monk does teach wherein the display device is configured to display an icon (para [0033] - screen prompts the purchaser to touch a start button/icon on a touch screen display of the display system 422 to begin the process), for referring to a manual (para [0033] – display portion 424 displays textual instructions for the user after the process has begun). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Studor with the teachings of Monk.  The result would be that the display would have icons for a manual and for a call to a call center.  These improvements would result in greater customer satisfaction as well as the beverage machine spending less time in a disabled state.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868